DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 01/23/2020, have been considered.

Drawings
The drawings filed on 01/23/2020 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7, 12-13, 15, 17-18, and 20-21 are rejected under 35 U.S.C. 102 as being anticipated by Warren (U.S. Patent Publication 2013/0156576 A1).
Regarding claim 5, Warren teaches a method for an operation status diagnosis of a fan (Warren: Abstract [“…monitoring air cooling fans…”]), wherein a microcontroller is used to perform the operation status diagnosis on a fan body comprising a motor and a fan (Warren: FIGS. 7, 9; ¶36-
setting a monitoring period, and receiving a control signal (Warren: FIGS. 2a-2b; ¶26-29 [“…FIG. 2a is a graph 200 of fan speed versus fan control signal for a fan health monitoring system…curve 202 illustrates how a properly operating example fan will vary its rotational speed (Fan Speed) as a function of the Control Signal. Curve 202 can also be referred to as the fan's characteristic curve or transfer function…FIG. 2b is a graph 201 of fan speed versus time for an example fan health monitoring system.”] {Where the monitoring period disclosed by Warren is the graph shown in FIGS. 2a-2b, with a portion thereof emphasized at 211 in FIG. 2b.}); 
driving the motor to operate according to the control signal (Warren: FIGS. 2a-2b; ¶26-29; FIGS. 7, 9; ¶36-37 {See above.}); 
calculating a motor speed value and a motor current value, according to the monitoring period (Warren: FIGS. 7-10; ¶36-37 [“…including power, ground, a PWM input that controls fan speed, and a tachometer output that indicates fan speed or fan blade rotation rate…load current measurement module 718…”]); and
generating an environmental anomaly signal when the speed change amount exceeds a speed change threshold corresponding to the control signal, and the current change amount exceed a current change threshold corresponding to the control signal for a period of time (Warren: FIGS. 2a-2b; ¶28-29 [“…properly operating fan should maintain a constant rotational rate, within specified tolerances. These tolerances are represented by boundary limit curves 207 and 209 of FIG. 2. A properly operating fan is represented by curve 203, whose fan…In this case an alarm or warning would be issued…”]; ¶8 [“…issuing an alarm if the measured fan power 

Regarding claim 6, Warren teaches all the limitations of the parent claim 5 as shown above.  Warren additionally discloses the control signal is a PWM signal (Warren: FIGS. 7-10; ¶36-37 [“…including power, ground, a PWM input that controls fan speed…”] {See above.}).
Regarding claims 13, 18 and 21, each claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Warren teaches all the limitations of the parent claim 5 as shown above.  Warren additionally discloses when the speed change amount is a positive value and the current change amount is a negative value, or the speed change amount is a negative value and the current change amount is a positive value, the microcontroller generates the environmental anomaly signal (Warren: FIGS. 2a-2b; ¶28-29 {See above.}).
Regarding claim 15, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 12, Warren teaches a device for an operation status diagnosis of a fan, for diagnosing whether a fan body encounters an environment abnormal condition, the fan body comprising a motor, the fan and a tachometer (Warren: Abstract; FIGS. 7-10; ¶36-37 
a microcontroller installed in the fan body and connected to a control board, configured to receive a speed signal of the tachometer, and calculate a speed value of the fan, and detect a current value of the motor during operation, wherein the microcontroller drives the motor to operate to drive the fan, according to a monitoring period and a control signal transmitted from the control board, and calculates a speed change amount, according to the monitoring period and calculates a current change amount, and when the speed change amount exceeds a speed change threshold corresponding to the control signal the current change amount exceeds a current change threshold corresponding to the control signal for a period of time, the microcontroller generates an environmental anomaly signal (Warren: FIGS. 7, 9; ¶36-37 [“Central to the operation of example fan control device 702 is microcontroller 704…”]; FIGS. 2a-2b; ¶26-29 [“…FIG. 2a is a graph 200 of fan speed versus fan control signal for a fan health monitoring system…curve 202 illustrates how a properly operating example fan will vary its rotational speed (Fan Speed) as a function of the Control Signal. Curve 202 can also be referred to as the fan's characteristic curve or transfer function…FIG. 2b is a graph 201 of fan speed versus time for an example fan health monitoring system.”] {Where the monitoring period disclosed by Warren is the graph shown in FIGS. 2a-2b, with a portion thereof emphasized at 211 in FIG. 2b.}; FIGS. 7-10; ¶36-37 [“…including power, ground, a PWM input that controls fan speed, and a tachometer output that indicates fan speed or fan blade rotation rate…load current measurement module 718…”]; FIGS. 2a-2b; ¶28-29 [“…properly operating fan should maintain a constant rotational rate, within specified tolerances. These tolerances are represented by 
Regarding claims 17 and 20, each claim recites limitations found within claim 12, and is rejected under the same rationale applied to the rejection of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Warren; in view of Abbata (U.S. Patent 6,338,029 B1).
Regarding claim 1, Warren teaches a method for an operation status diagnosis of a fan (Warren: Abstract [“…monitoring air cooling fans…”]) a microcontroller is used to perform the operation status diagnosis on a fan body comprising a motor and the fan (Warren: FIGS. 7, 9; ¶36-37 [“Central to the operation of example fan control device 702 is microcontroller 704…”], and the method comprises:
Where the monitoring period disclosed by Warren is the graph shown in FIGS. 2a-2b, with a portion thereof emphasized at 211 in FIG. 2b.}); 
driving the motor to operate according to the control signal (Warren: FIGS. 2a-2b; ¶26-29; FIGS. 7, 9; ¶36-37 {See above.}); and
calculating a motor speed value and a motor current value, according to the monitoring period (Warren: FIGS. 7-10; ¶36-37 [“…including power, ground, a PWM input that controls fan speed, and a tachometer output that indicates fan speed or fan blade rotation rate…load current measurement module 718…”]).
Warren additionally discloses generating an environmental anomaly signal when the speed change amount and the current change amount exceed a speed change threshold and a current change threshold, respectively (Warren: FIGS. 2a-2b; ¶28-29 [“…properly operating fan should maintain a constant rotational rate, within specified tolerances. These tolerances are represented by boundary limit curves 207 and 209 of FIG. 2. A properly operating fan is represented by curve 203, whose fan…In this case an alarm or warning would be issued…”]; ¶8 [“…issuing an alarm if the measured fan power consumption is above the upper boundary limit or below the lower boundary limit…”]; FIGS. 2a-2b, 9; ¶43-44 [“…measure the power consumed by a fan, since a fan that is blocked or stalled may consume much higher power levels 
However, Warren is silent as to explicitly teaching reading an average steady-state speed value and an average steady-state current value stored in the microcontroller, calculating an average instant steady-state speed value and an average instant steady-state current value, according to the monitoring period and a steady-state time, and calculating a steady-state speed change amount between the average steady-state speed value and the average instant steady-state speed value, and calculating a steady-state current change amount between the average steady-state current value and the average instant steady-state current value.
Abbata, in a similar field of endeavor, discloses a testing apparatus which determines when an electric motor is acceptable based on measured parameters and fuzzy logic (Abbata: Abstract.).  Therein, Abbata discloses reading an average steady-state speed value and an average steady-state current value stored in the microcontroller, calculating an average instant steady-state speed value and an average instant steady-state current value, according to the monitoring period and a steady-state time (Abbata: FIG. 1; col 2, ln 44-65 […its speed increases from an initial resting condition of zero (0) revolutions-per-minute ("RPM") until reaching a steady-state running condition. Three sensors 110, 120, and 130 are arranged to measure various parameters of the motor 101 during the motor's transition from "off' to steady-state…”]; FIGS. 2-5; col 3, ln 14-45 [“…depicted the motor 's speed (in RPM) with respect to time. The process measures a time required for the motor to reach a running speed in a steady state, thus forming the time-to-speed parameter depicted as element 201. Also, the process measures a difference between an instantaneous speed and an average speed in the steady state, depicted as element 202, thus forming the speed variation parameter. The speed variation parameter includes a 
Abbata additionally discloses calculating a steady-state speed change amount between the average steady-state speed value and the average instant steady-state speed value, and calculating a steady-state current change amount between the average steady-state current value and the average instant steady-state current value (Abbata: FIGS. 2-5; col 3, ln 14-45 {See above.}; FIGS. 6-7; col 3, ln 24-28 […step 603, the process measures various parameters of the motor, the parameters being depicted in FIGS. 2-5. These parameters comprise time-to-speed, speed variation, maximum current, running current…”]; FIGS. 6-7; col 4, ln 24-40 [“…the process determines when the motor 101 is acceptable based on the foregoing parameters, namely, the time-to-speed parameter, the speed variation parameter, the maximum current parameter, the running current parameter…”]; col 4, ln 37-44 [“ In step 604, based on the measured value of the parameter, the process classifies each parameter of the set of parameters comprising time-to-speed, speed variation, maximum current, running current and vibration energy into one or two categories. The one or two categories are members of a predetermined set of categories, with each member of the set of categories having a predetermined weight factor corresponding thereto.”]; FIG. 7; col 5, ln 4-58 [“…a set of five (5) categories 701-705, each category having a corresponding weight factor depicted above the category. Hence, category 701, labeled "within tolerance," has a weight factor of 0.0; category 702, labeled "abnormal," has weight factor of 0.3; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of reading an average steady-state speed value and an average steady-state current value stored in the microcontroller, calculating an average instant steady-state speed value and an average instant steady-state current value, according to the monitoring period and a steady-state time, calculating a steady-state speed change amount between the average steady-state speed value and the average instant steady-state speed value, and calculating a steady-state current change amount between the average steady-state current value and the average instant steady-state current value, taught by Abbata, into Warren, with the motivation and expected benefit of identifying an abnormal fan operation caused by environmental variation, and notifying a user to troubleshoot a non-fan-reliability problem.  This method for improving Warren was within the ordinary ability of one of ordinary skill in the art based on the teachings of Abbata.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Warren and Abbata to obtain the invention as specified in claim 1.
Regarding claim 9, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Warren, in view of Abbata, teach all the limitations of the parent claim 1 as shown above.  Warren additionally discloses the control signal is a PWM signal (Warren: FIGS. 7-10; ¶36-37 [“…including power, ground, a PWM input that controls fan speed…”] {See above.}).
claim 10, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Warren, in view of Abbata, teach all the limitations of the parent claim 1 as shown above.  Abbata additionally discloses the steady-state speed change threshold and the steady-state current change threshold are defined for a condition where the average instant steady-state speed value is higher than the average steady-state speed value and the average instant steady-state current value is lower than the average steady-state current value, or for a condition where the average instant steady-state speed value is lower than the average steady-state speed value and the average instant steady-state current value is higher than the average steady-state current value (Abbata: FIGS. 2-5; col 3, ln 14-45 {See above.}; FIGS. 6-7; col 3, ln 24-28; FIGS. 6-7; col 4, ln 24-40; col 4, ln 37-44; FIG. 7; col 5, ln 4-58. {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of defining a steady-state speed change threshold and steady-state current change threshold for a condition where the average instant steady-state speed value is higher than the average steady-state speed value and the average instant steady-state current value is lower than the average steady-state current value, or for a condition where the average instant steady-state speed value is lower than the average steady-state speed value and the average instant steady-state current value is higher than the average steady-state current value, taught by Abbata, into Warren, as modified by Abbata, with the motivation and expected benefit of identifying an abnormal fan operation caused by environmental variation, and notifying a user to troubleshoot a non-fan-reliability problem.  This method for improving Warren, as modified by Abbata, was within the ordinary ability of one of ordinary skill in the art 

Regarding claim 4, Warren, in view of Abbata, teach all the limitations of the parent claim 1 as shown above.  Abbata additionally discloses the steady-state speed change threshold is defined as 3% or more of the average steady-state speed value, and the steady-state current change threshold is defined as 3% or more of the average steady-state current value (Abbata: FIG. 7; col 5, ln 4-58 [“…a set of five (5) categories 701-705, each category having a corresponding weight factor depicted above the category. Hence, category 701, labeled "within tolerance," has a weight factor of 0.0; category 702, labeled "abnormal," has weight factor of 0.3; category 703, labeled "suspect," has a weight factor of 0.5; category 704, labeled "marginal," has a weight factor of 0.7; and category 705, labeled "defective,"…”] {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of defining the steady-state speed change threshold as 3% or more of the average steady-state speed value, and the steady-state current change threshold is defined as 3% or more of the average steady-state current value, taught by Abbata, into Warren, as modified by Abbata, with the motivation and expected benefit of detecting if the instant rotation speed and current of the fan are drastically changed according to the change threshold, for determining that the fan body has encountered an environment abnormal condition.  This method for improving Warren, as modified by Abbata, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Abbata.  Therefore, it would have been obvious 
Regarding claims 8, 16, 19, and 22, each claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 11, Warren, in view of Abbata, teach all the limitations of the parent claim 1 as shown above.  Abbata additionally discloses analyzing motor parameter information based on signals to determine the acceptability of the motor, then providing an acceptability decision based on the parameters, where the acceptability decision comprises a “YES” (for acceptable) or “NO” (for not acceptable) message, or other suitable PASS or FAIL indication displayed on a computer display screen. (Abbata: FIG. 1; col 3, ln 3-13 [“As explained in greater detail below, the controller 150 analyzes motor parameter information based on the three signals 111, 121 and 131 to determine the acceptability of the motor 101. The controller 150 then provides an acceptability decision 199 based on the parameters. In one embodiment, the controller 150 comprises a suitably-programmed processor such as, for example, a personal computer ("PC"). The acceptability decision 199 comprises a "YES" (for acceptable) or "NO" (for not acceptable) message, or other suitable PASS or FAIL indication, as displayed on a computer display screen.”]).  Examiner notes that while Abbata fails to explicitly recite “20% or more of an average factory default speed/current value(s),” the 20% or more of an average factory default speed/current value is matter of obvious design choice, and would not involve patentable invention as Abbata teaches an accumulated speed and current change threshold bases on an acceptability decision of accumulated speed and current change.  This method for improving Warren, as modified by Abbata, was within the ordinary ability of one of ordinary .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Warren; in view of Ragupathi (U.S. Patent 10,212,844 B2).
Regarding claim 14, Warren teaches all the limitations of the parent claim 12 as shown above.  Warren additionally discloses the control signal is a PWM signal (Warren: FIGS. 7-10; ¶36-37 [“…including power, ground, a PWM input that controls fan speed…”] {See above.}).  However, Warren fails to explicitly recite the control signal is transmitted via an I2C signal line.

Ragupathi, in a similar field of endeavor, discloses an information handling system includes a first fan in a first location for cooling a first component of the information handling system (Ragupathi: Abstract.).  Therein, Ragupathi discloses an I2C signal line connected to a microcontroller and a control board for transmission of signals therebetween (Ragupathi: FIG. 10; col 9, ln 61 to col 10, ln 5 [Chipset 1010 can also include one or more other 1/0 interfaces, including an Industry Standard Architecture (ISA) interface, a Small Computer Serial Interface (SCSI) interface, an Inter-Integrated Circuit (I2C) interface…”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a signal line, such as an I2C signal line connected to a microcontroller and control board, taught by Ragupathi, into Warren, with the motivation and expected benefit of facilitating reliable transmission of PWM control signals between the microcontroller and control board.  This method for improving Warren was within the ordinary ability of one of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,073,504 B2, to Nakanishi et al., is directed to a storage subsystem capable of preventing abnormal temperature rise within the subsystem and realizing an efficient cooling effect.
U.S. Patent 10,060,438 B2, to Duan et al., is directed to a fan control method, apparatus, and system, so as to implement speed regulation and rotation direction control on a four-wire system counter-rotating fan with a conventional four-wire fan interface by using a PWM control bus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864